Citation Nr: 1224351	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  10-07 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral foot condition.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1983 to September 1991.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, denied the Veteran's service connection claim for a bilateral foot condition.

The Veteran had requested a Board hearing to take place at his local RO; however, he withdrew his request in September 2011.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).


FINDING OF FACT

The evidence of record is in equipoise as to whether a bilateral foot disability characterized as metatarsalgia and tailor's bunion with intractable plantar keratosis, is related to his active duty military service. 


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a bilateral foot disability characterized as metatarsalgia and tailor's bunion with intractable plantar keratosis was incurred in active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See Gonzales, 218 F.3d at 1380-81.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326 (2011); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A VCAA notice letter regarding the Veteran's bilateral foot condition claim was sent to the Veteran in January 2009.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the Veteran's claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of a representative, and has withdrawn his request for a personal hearing. 

Relevant law and regulations

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  When the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his current bilateral foot condition had its onset while he was in active duty service, and that it was caused by poorly fitting steel-toed combat and fire protective boots.  See Veteran's statement, dated January 14, 2009.

As discussed above, in order to prevail on a service-connection claim, the evidence must show that (1) the Veteran currently suffers from a disability; (2) the Veteran incurred or aggravated a disease or injury in service; and, (3) there is a relationship, or nexus, between the first two elements.  See Shedden, 381 F.3d at 1167.  

With respect to the first element, a current disability, it is undisputed that the Veteran currently has a bilateral foot condition.  More specifically, the Veteran was recently diagnosed by a December 2011 VA examiner with metatarsalgia and tailor's bunion with intractable plantar keratosis bilaterally.  See VA examination report dated December 15, 2011.  Element (1), as set forth in Shedden, is met.   

With respect to the second Shedden element, evidence of an in-service disease or injury, the record contains no evidence of a bilateral foot condition or injury while the Veteran was on active duty.  Service treatment records show that he did not have any foot complaints prior to entering the service, see Medical report dated November 17, 1982, and that he sought treatment one time while in service concerning pain in his right foot only.  See Emergency Care and Treatment report dated May 2, 1985.  

The Veteran asserts, and has consistently asserted throughout the pendency of this claim, that his feet did not give him problems when he entered service, that ill-fitting combat and fire boots caused him pain while in the service, and that the pain continues to this day.  See Veteran's statement dated February 21, 2012; Veteran's statement dated February 7, 2011.  He also asserts that the pain that caused him to seek treatment on one occasion in 1985 for his right foot is not related to his current bilateral foot pain.  See Veteran's statement dated February 21, 2012; VA examination report dated December 15, 2011, pages 2-3.  Finally, the Veteran admits he never sought medical treatment for this foot pain while in service, see Veteran's statement dated February 7, 2011, but stipulates that he regularly obtained new pairs of boots to attempt to alleviate his recurrent pain.  See Veteran's statement dated February 21, 2012.  In support of this assertion, the Veteran has submitted statements from two other service members who worked with the Veteran and were able to observe him try to resolve his pain problem.  P.R.T., the Veteran's supervisor from 1986 to 1988, recalls the Veteran trying different sized issue boots and buying his own non-issue boots to alleviate the pain.  See P.R.T.'s statement, dated February 11, 2010.  P.R.T. indicated that the problems did not prevent the Veteran from performing his duties.  Id.  P.G., who was stationed with the Veteran from 1986 to 1991, noted that the Veteran  "always" complained about his sore feet, and that it was obvious from the way the Veteran walked that his feet hurt.  See P.G.'s statement, dated September 14, 2010.  Further, P.G., who worked in the supply department, personally issued the Veteran different sized boots, and noted that none of them seemed to fit properly.  Id.  

Although laypersons are not competent to provide medical or etiological opinions, they are competent to attest to their own observations of features or symptoms of illnesses and injuries.  Layno v. Brown, 6 Vet. App. 465, 469-71 (2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Veteran, his previous supervisor, and his colleague are all competent to describe the Veteran's complaints, actions, and physical traits in response to the Veteran's described pain.  These lay statements may not be disregarded, or found not credible, simply because they are not accompanied by supporting medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board indeed finds these statements to be credible; they correspond with one another and there is no other evidence that contradicts them.  Therefore, in resolving all doubt in the favor of the Veteran, the Board finds that Shedden element (2) has been met.

With respect to the third Shedden element, a connection between the present disability and service, the Veteran's claim file contains conflicting medical opinions as to the cause of his current bilateral foot condition.

Arguably, evidence that is unfavorable to a grant of service connection in this case is the opinion of the December 2011 VA examiner, who opined that the Veteran's current bilateral foot condition is "less likely than not" connected to his active duty service.  More specifically, the examiner's opinion seemed to address one issue only, that is, whether the Veteran's current disability was related to the 1985 incident when the Veteran sought treatment for his right foot.  The examiner stressed that the 1985 incident involved the second and third metatarsals of the right foot only, whereas his current disability covers the fifth metatarsal of both feet, and that the service treatment records showed no other foot pain or symptoms that the Veteran currently exhibits, such as pain or calluses.  See VA examination report dated December 15, 2011, page 13.  The examination report also stressed that the Veteran did not seek any treatment for his current problems until 2001, ten years after completing active duty.  See id.  Crucially, the VA examiner did not address the Veteran's statements about his problems with ill-fitting boots, nor whether wearing them could have caused the Veteran's current disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from the factually accurate, fully articulated, and sound reasoning for the conclusion).  

Arguably, evidence that is supportive of a grant of service connection in this case is the opinion of the Veteran's treating physician, Dr. W.K.S., who drafted a letter indicating that the Veteran's bilateral foot condition originated in service as a result of ill-fitting boots.  See Letter signed by Dr. W.K.S. dated May 14, 2009.  Although consistent with the Veteran's stated history, the opinion lacks any clinical discussion or rationale as to how such footwear could cause the Veteran's disabilities.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[a] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions");  Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general, or inconclusive in nature cannot support a claim).  

The Board does not believe that either of these medical opinions completely addresses the question of whether the Veteran's current diagnosis is related to service.  Generally, under these circumstances, the Board would remand the Veteran's claim to obtain a new examination or medical opinion.  However, after analyzing the record, the Board believes that service connection for the Veteran's bilateral foot condition may be granted based on the evidence that demonstrates the Veteran's continuity of symptoms dating from the Veteran's active duty service to the present day, pursuant to 38 C.F.R. § 3.303(b).

The Board notes that laypersons are competent to establish the presence of observable symptomatology, and lay testimony may also provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As noted above, the Veteran has consistently asserted that his bilateral foot pain originated in the service, and such assertions are supported by the competent and credible statements of the men with whom he served.  His wife also submitted a statement, wherein she indicated that she first met her husband in 1998, and at the time he suffered from foot pain, which he attributed to his boots.  See Wife's statement dated August 30, 2010, page 1.  Accordingly, the Board finds these statements competent to establish that the Veteran's bilateral foot pain symptoms began in service, and continued for years thereafter.  

Further, the Board finds the above-discussed lay statements to be credible in light of the evidence contained in the record as a whole.  Although the Veteran did not seek treatment for the pain until ten years after discharge, he explained that, while in service, he did not think he needed to see a doctor, and that new or different boots would suffice.  See Veteran's statement dated February 21, 2012.  He also indicated that he waited so long after service to seek treatment because of financial concerns.  See Veteran's statement dated January 14, 2009.  When he first sought treatment in 2001, he indicated to his private physician that he had been experiencing pain for "many, many years since he was in the military."  See Private medical record dated April 3, 2001.  He was initially diagnosed with intractable plantar keratosis with plantar flexed metatarsal (fifth) bilaterally, which required surgery on the fifth metatarsal heads of both feet.  See Private medical record dated May 10, 2001.  In 2006, the areas surrounding and encompassing his fifth metatarsals continued to be problematic, and the Veteran underwent a hammertoe correction on both of his fifth digits, exostosis of the fifth digit on the left foot, exostosis of the fourth digit on both feet, and syndactylization on both feet, although the record is unclear as to which digits this last procedure applied.  See Private medical records dated June 28, 2006.  In 2011, the Veteran's private provider diagnosed him with tailor's bunion with intractable plantar keratosis, which required the excision of both fifth metatarsal heads.  See Private medical records dated May 4, 2011.  

Significantly, in December 2011, the Veteran indicated to the VA examiner that the boots he wore in service rubbed against the 5th MTP (metatarsophalangeal, which pertains to the metatarsus and phalanges of the toes, See Dorland's Illustrated Medical Dictionary 1162 (31st ed. 2007),) joint of both his feet, which is where his pain is located, and is the area affected by his previous diagnoses.  See VA examination report dated December 2011, page 3.  At that time, the VA examiner diagnosed the Veteran with metatarsalgia and tailor's bunion with intractable plantar keratosis.  See VA examination report dated December 15, 2011, page 2 and 10.

Overall, the Board finds the Veteran's assertions of continuity of foot pain symptomatology to be both competent and credible.  Although Dr. W.K.S. did not provide a rationale for his opinion that the Veteran's current bilateral 5th MTP disability is due to ill-fitting boots worn in the military, he does relate the Veteran's competent and credible statements regarding continuing symptoms of pain and callus deformities to a current diagnosis.  Further, while there is also a negative VA opinion of record that does contain a stated rationale, the Board finds that the lay and other evidence of record, particularly where continuity of symptomatology is concerned, renders the evidence, at the very least, in equipoise.  

As noted above, when the evidence for and against the claim is in equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  Applying the benefit-of-the-doubt rule to the evidence in this case, the Board finds that a relationship between the Veteran's metatarsalgia and tailor's bunion with intractable plantar keratosis and his active duty is established by a finding of the Veteran's continuity of symptoms under 38 C.F.R. 3.303(b).  Therefore, Shedden element (3) is met, and the benefit sought on appeal is allowed.

The Board notes in passing that the December 2011 VA examiner also diagnosed the Veteran with degenerative or traumatic arthritis of the 1st MTP and mid-foot.  The Veteran has not claimed that this arthritis is related to service, and the evidence of record does not support such a finding.  Indeed, since leaving service, the Veteran's continuing symptoms primarily concerned the 5th MTP, as shown above, and not the first MTP.


ORDER

Service connection for a bilateral foot disability characterized as metatarsalgia and tailor's bunion with intractable plantar keratosis is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


